989 F.2d 495
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Adrian WHITE, Plaintiff-Appellant,v.Steven JOHNSON, Officer;  James Landbecker, Officer;  TheUnknown Officer of Patuxent Institution, et al.;Eugene Pigatt, Lieutenant, Defendants-Appellees.
No. 92-6553.
United States Court of Appeals,Fourth Circuit.
Submitted:  October 22, 1992Decided:  March 22, 1993

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frederic N. Smalkin, District Judge.  (CA-91-1490-S)
Adrian White, Appellant Pro Se.
Amy Beth Kushner, Office of the Attorney General of Maryland, Baltimore, Maryland, for Appellees.
D.Md.
AFFIRMED.
Before PHILLIPS, WILKINSON, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Adrian White appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  White v. Johnson, No. CA-91-1490-S (D. Md. April 23, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED